On Motion for Rehearing.
HAWKINS, J.
No bill of exception appears in this record, bringing forward complaint of any proceeding on the trial.
Many things are adverted to in appellant’s motion for new trial and for rehearing, which, if properly before us, would have gladly received our careful consideration; but, as the record comes to us, the only question we can review is: Was the evidence of the accomplice sufficiently corroborated to permit the judgment to stand, under article 718, Code Cr. Proc. 1925, which expressly forbids a conviction on the testimony of an accomplice unless properly corroborated? Having this in mind, we have carefully reviewed the facts. The accomplice witnesses testified that the stills belonged to appellant, who had hired them to operate the outfit; that appellant would frequently come to the stills, usually at night, and when there would direct the work of manufacturing whisky. A witness, not an accomplice, testified that appellant had told witness the “outfit” belonged to him (appellant), and that he.had seen appellant at the stills, “telling the others there what to do, and helping them make whisky.” Another witness, not an accomplice, ■also testified that appellant had told him that he wanted to “move; an ‘outfit’ in there.” To our mind the sufficiency of the corroborative testimony is not open to question.
The motion for rehearing is overruled.